Case 1:20-cv-04327-AT Document 67 Filed 08/16/21 Page 1 of 2
          Case 1:20-cv-04327-AT Document 67 Filed 08/16/21 Page 2 of 2




        Absent special circumstances, the Court will not approve any settlement agreement that is
filed under seal or in redacted form. See id. at 177 n. 44. In addition, absent compelling
circumstances, the Court will not approve settlement agreements containing sweeping non-disclosure
provisions, see id. at 179–80; Flood v. Carlson Rests. Inc., No. 14 Civ. 2740, 2015 WL 4111668, at
*2 (S.D.N.Y. July 6, 2015), or broad releases waiving claims having no relation to FLSA issues, see
Flood, 2015 WL 4111668, at *2.

       Any pending motions are moot. All conferences are vacated.

       SO ORDERED.

Dated: August 16, 2021
       New York, New York




                                                 2
